Name: Commission Regulation (EEC) No 421/88 of 15 February 1988 amending Regulation (EEC) No 1808/87 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  means of agricultural production
 Date Published: nan

 No L 42/ 12 Official Journal of the European Communities 16 . 2. 88 COMMISSION REGULATION (EEC) No 421/88 of 15 February 1988 amending Regulation (EEC) No 1808/87 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1987/88 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 3985/87 (2), and in particular Article 15 thereof, Whereas Regulation (EEC) No 2658/87 introduces with effect from 1 January 1988 a combined goods nomencla ­ ture based on the Harmonized System, which meets the requirements of both the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas, as a consequence, the description of goods and tariff heading numbers appearing in Commission Regula ­ tion (EEC) No 1 808/87 (3), should accordingly be expressed in terms of the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1808/87, 'subhea ­ dings 10.05 A I, 10.05 All, 10.05 A III and 10.07 C I of the Common Customs Tariff is hereby replaced by CN codes 1005 10 11 , 1005 10 13, 1005 10 15 and 1007 0010.' Article 2 The Annex to Regulation (EEC) No 1 808/87 is hereby replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1988. For the Commission Frans Ã NDRIESSEN Vice-President (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 376, 31 . 12. 1987, p. 1 . (3) OJ No L 170, 30. 6. 1987, p. 21 . 16. 2. 88 Official Journal of the European Communities No L 42/13 ANNEX (ECU/100 kg) CN code Description Referenceprices . \ Maize :  Seed : I Hybrid (') : 1005 10 11    Double hybrids and top ' cross hybrids 95 1005 10 13    Three-cross hybrids 110 1005 10 15    Simple hybrids 235 Grain sorghum : 1007 00 10  Hybrids for sowing 135 (') Entry under this subheading is subject to conditions to be determined by the competent authorities .